Per Ciiriam.

On April 2, 1952, the above-named respondent was duly tried in the Court of General Sessions of the County of New York by the court and a jury upon an indictment charging him with forgery, second degree and grand larceny, first degree. The jury rendered a verdict of guilty of forgery in the second degree under the first and second counts of the indictment and a verdict of guilty of grand larceny in the first degree under the third count. The aforesaid crimes are felonies. Thereafter, and on May 7, 1952, under the aforesaid conviction the respondent was sentenced as follows: under counts one and two, charging forgery in the second degree, sentence was suspended on each count, and on count three, charging grand larceny in the first degree, the respondent was sentenced to *260State prison for a term of not less than two years nor more than three years. Sentence was suspended, however, and the defendant was placed on probation.
In accordance with the provisions of subdivision 4 of section 90 of the Judiciary Law of the State of New York, the respondent, upon said conviction, ceased to be an attorney and counsellor at law, or to be competent to practice law as such, and respondent’s name should, therefore, by order of this court, be struck from the roll of attorneys.
Peck, P. J., Dore, Callahan and Bergan, JJ., concur.
Respondent’s name struck from the roll of attorneys of the State of New York.